Citation Nr: 0804417	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.

The veteran testified at a Board videoconference hearing in 
March 2007.  During his hearing testimony, the veteran raised 
a claim for entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  This 
appeal involves the veteran's claim that his coronary artery 
disease is caused by, or at least aggravated by, his service 
connected diabetes mellitus pathology.  The Board observes 
that service connection is warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Board finds that the medical evidence of record presents 
several conflicting medical opinions, without any single 
medical opinion being sufficiently comprehensive and clear as 
to adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the veteran's diabetes mellitus 
aggravates his coronary artery disease.

The veteran was afforded a VA examination in June 2004, and 
the associated examination report presents the medical 
opinion that it is "unlikely" that the veteran's coronary 
artery disease is related to his diabetes mellitus.  The June 
2004 VA examination report's discussion addresses the 
question of whether the veteran's diabetes mellitus caused 
the veteran's coronary artery disease, but it does not 
clearly address the equally essential question of whether the 
veteran's coronary artery disease has been aggravated by his 
diabetes mellitus.  Thus, the Board is unable to find that 
the June 2004 VA examination report presents an adequate 
probative medical opinion concerning this issue on appeal.

The Board additionally notes that the June 2004 report cites 
various risk factors and details of the chronology of onset 
of the veteran's diabetes mellitus and coronary artery 
disease.  In April 2005, the veteran submitted written 
correspondence disputing the accuracy of the June 2004 
report's account of the veteran's risk factors and offered 
additional testimony regarding pertinent details of his 
family medical history and his personal history.  This 
further suggests a need for a new medical opinion to clarify 
any confusion regarding any risk factors pertinent to 
assessing the likely etiology of the veteran's coronary 
artery disease.

The veteran was afforded another VA examination in connection 
with this appeal in November 2004.  However, the Board finds 
that the resulting November 2004 examination report is also 
inadequate.  The November 2004 report essentially endorses 
the conclusions of the veteran's private physician to the 
effect that the coronary artery disease is due to the 
veteran's diabetes.  However, the November 2004 report offers 
no discussion of an independent rationale or basis for 
endorsing the other doctor's conclusion; rather, the report 
simply states that "The rationale for conclusions is 
pending."  In addition, the November 2004 report does not 
present any clear discussion addressing whether the veteran's 
diabetes mellitus aggravates the coronary artery disease.

The November 2004 opinion indicates that the veteran's 
obesity plays a significant role in the veteran's coronary 
artery disease, and suggests that the obesity may in turn be 
linked to the veteran's service connected back pathology.  
However, this discussion features multiple confusing and 
possibly contradictory suggestions of causal chains of 
multiple pathologies; it is not presented with sufficient 
analytical clarity to permit meaningful appellate review.  
The Board also notes that the November 2004 examination 
report does not address many of the independent risk factors 
for coronary artery disease cited by the June 2004 report's 
conclusion that the coronary artery disease was not likely 
related to the diabetes mellitus.

The veteran has presented two private medical opinions in 
support of his claim.  Without otherwise commenting upon the 
significance of these letters at this time, the Board simply 
observes that the letters draw somewhat different conclusions 
and do not adequately clarify the confusion in the record.  
An August 2003 letter from the veteran's primary care 
physician presents the medical opinion that "there is 
undoubtedly a contributory aspect of the diabetes toward his 
coronary artery disease."  This conclusion is based upon the 
rationale that a "pre-diabetic" stage of 8-12 years often 
causes damage to microvasculature, allowing cardiovascular 
disease to manifest long before the diabetes is diagnosed.  
The other private medical opinion submitted is presented in 
an October 2004 letter from the veteran's cardiology 
specialist.  This letter cites essentially the same rationale 
as the earlier letter, discussing the impact of 
"prediabetes."  However, the October 2004 letter concludes 
that the "diabetic condition is the genesis of [the] problem 
with generalized artherosclerosis . . . ."  Neither of these 
letters addresses the other risk factors for coronary artery 
disease which the June 2004 VA examination report identifies 
as significant in determining the likely etiology of the 
veteran's coronary artery disease.  Also, neither discusses 
the role of the veteran's obesity which the November 2004 VA 
examination report indicated was significant to the analysis 
of the development of the coronary artery disease.  In turn, 
neither VA examination report makes any reference to account 
for possible 'pre-diabetic' vascular damage.

Thus, the Board believes that the record lacks any 
comprehensive, clear, and coherent medical opinion addressing 
the essential medical questions in this case.  Therefore, in 
order to give the veteran every consideration with respect to 
the present appeal, it is the Board's opinion that further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The veteran's claims file should be 
referred to the examiners who performed 
the June 2004 and November 2004 VA Heart 
and Diabetes Mellitus examinations for 
further review and comment.  (If these 
examiners are unavailable, the veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  The examiners are requested to 
again review all pertinent records 
associated with the claims file, and 
following this review offer comments and 
opinions as to whether the veteran's 
coronary artery disease is in any way 
caused or aggravated by the service 
connected diabetes mellitus.  The Board 
emphasizes that a clear rationale for all 
opinions would be helpful and a 
discussion of all facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Specifically, the examiners are asked to 
respond to the following:

a)  Please list all 
identifiable pertinent risk 
factors which pertain to the 
veteran and are relevant to an 
analysis of the likely etiology 
of his coronary artery disease.

b)  Please review the November 
2004 VA examination opinion 
which states that "his 
coronary artery disease is very 
likely a complication of his 
obesity which in turn has 
exacerbated his diabetes."  
This opinion also states, "the 
veteran's cardiovascular 
disease is secondary to his 
diabetes mellitus."  Finally, 
the opinion states "By history 
his excessive weight gain 
parallels the severity of his 
back problems . . . .  It is 
also clear that his morbid 
obesity is complicating his 
diabetes as well as his cardio-
vascular disease."  Please 
offer a clarifying explanation 
of any clinical relationships 
which may exist between the 
veteran's diabetes mellitus, 
coronary artery disease, 
obesity, and back disability.  
It is important that a specific 
rationale be offered to support 
any relationship found which 
links the coronary artery 
disease to diabetes mellitus, 
directly or indirectly.

c)  Is it at least as likely as 
not (a 50 percent probability 
or higher) that the veteran's 
coronary artery disease was 
caused by his diabetes mellitus 
pathology?  In answering this 
question, please offer an 
opinion as to the most likely 
cause of the veteran's coronary 
artery disease.  Please also 
address the discussion of 
"pre-diabetes" microvascular 
damage presented in the private 
medical statements dated August 
2003 and October 2004.

d)  Is it at least as likely as 
not (a 50 percent probability 
or higher) that the severity of 
the veteran's coronary artery 
disease was/is chronically 
worsened or aggravated by his 
diabetes mellitus pathology?  
Please also address the 
discussion of "pre-diabetes" 
microvascular damage presented 
in the private medical 
statements dated August 2003 
and October 2004.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





